Jasper, J.
Relator filed a petition for an alternative writ of mandate to compel the Judge of the Gibson Circuit Court to disqualify himself in a civil suit for damages filed in the Gibson Circuit Court captioned “State of Indiana Ex Rel. Kenneth White v. Claude 0. Brown, Lewis Tichenor, Calonious Gooch, George Tichenor, Jr., Minervia Tichenor,” being Cause No. 8279 in the Gibson Circuit Court.
The relator asks that this court mandate the Judge of the Gibson Circuit Court to disqualify himself, and requests this court to appoint a special judge under Rule 1-12 as amended, effective January 80, 1950.
The petition for mandate alleges that the Judge of the Court has a provable interest, and is an actual bona fide party, in Cause No. 8279, pending in the Gibson Circuit Court, and that he is to be subpoened as a witness at the time of trial.
The petition fails to comply with Rule 2-35 of this court, requiring the relator to set out certified copies of all pleadings, orders, and entries pertaining to the subject matter. The relator has completely ignored this rule by failing to attach as an exhibit to his petition any certified copies.
*250The only reference to the civil suit is as above set out. It shows that the Judge of the Gibson Circuit Court is not a party to the proceeding as required under Rule 1-12.
Further, there are no facts alleged to bring the Judge of the Gibson Circuit Court within State ex rel. Parker v. Vosloh, Judge (1944), 222 Ind. 518, 54 N. E. 2d 650, or State ex rel. Stockton v. Leopold (1949), 227 Ind. 426, 86 N. E. 2d 530.
The petition for an alternative writ of mandate is denied.
Note.—Reported in 97 N. E. 2d 491.